 

Exhibit 10.2

 

EXECUTION VERSION

 

GENERATE LENDING, LLC

555 DE HARO STREET, SUITE 300

SAN FRANCISCO, CA 94107

 

December 21, 2018

 

FuelCell Energy, Inc.

3 Great Pasture Rd.

Danbury, CT 06810

Attention: Michael Bishop

 

Dear Mr. Bishop:

 

Re:RIGHT TO FINANCE AGREEMENT: REGARDING REVOLVING CONSTRUCTION LOAN AGREEMENT
(THE “LOAN AGREEMENT”) DATED AS OF DECEMBER 21, 2018 BY AND AMONG FUELCELL
ENERGY FINANCE II, LLC (“BORROWER”), CERTAIN OF ITS SUBSIDIARIES AND GENERATE
LENDING, LLC (“LENDER”).

 

In connection with Lender and Borrower entering into the Loan Agreement, Lender,
Borrower and FuelCell Energy, Inc. (the “Parent”), hereby agree to the following
(this “Agreement”)

 

1.All capitalized terms used herein and not otherwise defined herein shall have
the meaning set forth in the Loan Agreement.

 

2.During the Term of this Agreement (as defined in Section 8 below), Parent
agrees that (i) Parent will not, and will not permit any Subsidiary to, enter
into, offer, solicit or negotiate to enter into, any agreements, arrangements,
term sheets or commitments with any third party to obtaining debt financing
(“Third Party Construction Financing”) for the development, construction,
installation, commissioning or startup of an Available Project; or (ii)
consummate any Third Party Construction Financing for an Available Project,
except as permitted pursuant to this Agreement. Parent will not and will not
permit any Subsidiary to respond to any unsolicited third-party proposal or
offer for Third Party Construction Financing by any person or entity, other than
to inform such person or entity that an exclusive right to finance exists with
respect to such Available Project, except as permitted pursuant to this
Agreement. For the avoidance of doubt, a Third Party Construction Financing
shall not mean any debt financing in which Parent is the primary borrower and
which is secured by all or substantially all of Parent’s assets (a “Parent
Corporate Facility”) and nothing herein shall be construed to limit any rights
of Parent to consummate a Parent Corporate Facility.

 

  

 

 

3.In the event that Borrower has provided a Project Approval Certification and
all related information required to be delivered by Borrower pursuant to Section
2.1(b) of the Loan Agreement and requested that (i) Lender determine that such
Available Project is an Approved Project, and (ii) Lender provide a Working
Capital Loan with regard to such Available Project in accordance with the terms
and conditions of the Loan Agreement, and Lender has not provided written notice
to Borrower within the eighteen (18) Business Day period referenced in Section
2.1(b) of the Loan Agreement that Lender has determined that such Available
Project constitutes an Approved Project, the provisions of Section 2 of this
Agreement shall no longer apply to such Available Project and Parent and
Borrower shall not be subject to any restrictions regarding obtaining Third
Party Construction Financing for such Available Project. Notwithstanding the
foregoing, in the event that Lender does not designate an Available Project as
an Approved Project during the referenced eighteen (18) Business Day period in
accordance with this Section 3, if at any time thereafter but prior to Parent’s
or Borrower’s closing on a Third Party Construction Financing for such Available
Project, a “Material Change” shall occur with respect to such Available Project,
then Parent shall be required to resubmit such Available Project to Lender in
accordance with the provisions of Section 2 prior to consummating any Third
Party Construction Financing. For purposes of this Agreement, a “Material
Change” shall mean any of the following: (i) a material increase in the pricing
of the Revenue Contract for such Available Project; (ii) an increase in the term
of the Revenue Contract for such Available Project; (iii) a material improvement
in the credit rating of the Customer for such Available Project; (iv) a change
in the identity of the Customer for such Available Project; (v) a material
decrease in the pricing of the EPC Contract or the O&M Agreement for such
Available Project or (vi) a material change in the terms or structure of the
Revenue Contract, EPC Contract or O&M Agreement.

 

4.In the event that Lender approves an Available Project as an Approved Project
pursuant to Section 2.1 of the Loan Agreement but does not provide a Working
Capital Loan to such Approved Project within ninety (90) days after Notice to
Proceed has been delivered to Lender for such Approved Project as a result of
either: (i) Lender’s breach of its obligations under the Loan Agreement or (ii)
the failure of any of the conditions set forth in Section 5.2 of the Loan
Agreement to be satisfied despite Borrower’s reasonable efforts; then, in such
event, the provisions of Section 2 of this Agreement shall no longer apply to
such Approved Project and Parent and Borrower shall be relieved of any
restrictions regarding obtaining Third Party Construction Financing for such
Approved Project.

 

5.In the event that the Borrower has provided a Project Approval Certification
and all related information required to be delivered by Borrower pursuant to
Section 2.1 of the Loan Agreement and the amount of the Working Capital Loans to
be requested for such Available Project combined with all Working Capital Loans
then outstanding would, at any point, exceed $100 million, then, within thirty
(30) days of Lender’s receipt of such written notice from Borrower, (i) Lender
shall obtain approval of its board of directors to lift any restrictions
regarding extending Loans in excess of $100 million and provide Borrower with a
copy of any such Board approval; and (ii) Lender shall provide substantiation to
Borrower showing the Lender has sufficient funds available (either through
existing capital commitments, cash on hand or existing credit lines) to make
such Working Capital Loans to Borrower. In the event that Lender does not
satisfy either of the requirements in clauses (i) or (ii) within such thirty
(30) day period, then this Agreement shall terminate at such time and neither
Parent or Borrower shall be subject to any further restrictions or obligations
set forth herein.

 

6.In the event that Lender, during the Term: (i) fails to approve as Approved
Projects three (3) Available Projects submitted by Borrower to Lender pursuant
to Section 2.1 of the Loan Agreement or, (ii) over any six (6) month period of
time that commences on or after June 30, 2019, does not make at least one (1)
disbursement of Working Capital Loans in respect of Approved Projects, then, in
either event, this Agreement shall terminate at such time and neither Parent nor
Borrower shall be subject to any further restrictions or obligations set forth
herein. In addition, if the Lender exercises its right to terminate the
Commitment and require repayment of the Working Capital Loans pursuant to
Section 2.3(i) of the Loan Agreement, this Agreement shall terminate as of June
30, 2019.

 

  

 

 

7.At any time prior to Borrower submitting any Available Project to Lender
pursuant to Section 2.1 of the Loan Agreement, Borrower may, in its discretion,
submit preliminary information to Lender regarding an Available Project in
accordance with Schedule 1 attached to this Agreement (“Preliminary Project
Presentation Information”) and Lender, in good faith, shall review such
Preliminary Project Presentation Information to determine whether such Available
Project is likely to be an Approved Project. No later than ten (10) days after
Borrower’s submission of Preliminary Project Presentation Information to Lender,
Lender shall, in good faith, provide adequate notice (a “Preliminary Project
Response”) to Borrower whether or not Lender reasonably believes that such
Available Project will ultimately be an Approved Project following a subsequent
submission pursuant to Section 2.1 of the Loan Agreement. If Lender indicates it
does not believe such Available Project will be an Approved Project, then the
provisions of Section 2 of this Agreement shall no longer apply to such
Available Project and Parent and Borrower shall not be subject to any
restrictions regarding obtaining Third Party Construction Financing for such
Available Project. Alternatively, if Lender’s Preliminary Project Response is
that Lender reasonably believes that such Available Project will be an Approved
Project, the provisions of Section 2 of this Agreement shall continue to apply
to Parent and Borrower with respect to such Available Project and the final
determination of whether such Available Project is an Approved Project will be
made in accordance with the provisions of Section 2.1 (b) of the Loan Agreement;
provided, however, that, to the extent that the Preliminary Project Presentation
Information includes (i) a Credit File for the proposed Customer; (ii) a Revenue
Contract with such proposed Customer; (iii) a proposed Construction Budget and
Schedule; or (iv) a proposed Project Loan Disbursement Schedule, then by virtue
of Lender’s Preliminary Project Response indicating that such Available Project
will be an Approved Project, Lender will be deemed to have approved the
foregoing items for purposes of Borrower’s subsequent submission of the
Available Project to Lender under Section 2.1 of the Loan Agreement; provided
that no material change to any such item shall have occurred since the
Preliminary Project Presentation.

 

8.The term (“Term”) of this Agreement shall commence on the date hereof (the
“Effective Date”) and, unless terminated sooner in accordance with the
provisions of Sections 5 or 6 of this Agreement, shall remain in effect until
the first to occur of: (i) the third (3rd) anniversary of the Effective Date and
(ii) the termination of the Commitment pursuant to the Loan Agreement.

 

9.This Agreement shall be binding upon and inure to the benefit of the Parent,
the Borrower and the Lender. Lender agrees that, in the event that Borrower or
Parent shall breach the provisions of Section 2 with respect to any Available
Project and close on a Third Party Construction Financing for such Available
Project in contravention of this Agreement, as Lender’s sole legal or equity
remedy (including in lieu of the equitable remedies of restraint, injunction and
specific performance), and as liquidated damages that all parties agree are
fair, reasonable and adequate, Parent shall pay to Lender a cash amount equal to
$650,000 (the “Liquidated Damages Amount”), such amount to be paid no later than
ten (10) Business Days after closing has occurred on the Third Party
Construction Financing for such Available Project in breach of Section 2 of this
Agreement. At such time as Parent has paid the Liquidated Damages Amount to
Lender, this Agreement shall terminate and neither Parent or Borrower shall be
subject to any further restrictions or obligations set forth herein.

 

  

 

 

10.This Agreement may be amended or otherwise modified only by a written
instrument executed by the parties hereto which (i) specifically refers to the
provision of this Agreement to be amended, and (ii) is signed by the parties
hereto. This Agreement may be waived but only by a written instrument executed
by the party providing the waiver which states that it constitutes a waiver
hereunder and specifies the provision(s) being waived. A waiver by one party of
any right or benefit provided in this Agreement does not infer or constitute a
waiver of any other right or benefit in this Agreement.

 

11.Neither party shall transfer or assign any of its rights or obligations
hereunder without the prior written consent of the other party and any transfer
of obligations hereunder without the prior written consent of both parties shall
be void and of no effect. Subject to the preceding sentence, this Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective legal representatives, successors and permitted assigns. This
Agreement is not intended and shall not be construed to create any rights in or
to enforceable by any other person other than the parties to this Agreement.

 

12.Except for the provisions of Section 9, the parties agree that each of the
clauses and sub-clauses of this Agreement shall be separate and several and
enforceable as such. The complete or partial invalidity or unenforceability of
any particular provision of this Agreement shall not affect the other provision
hereof.

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW
PROVISION THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION. EACH PARTY AGREES THAT ANY AND ALL ACTIONS AND PROCEEDINGS ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS SHALL BE COMMENCED AND
PROSECUTED SOLELY AND EXCLUSIVELY IN ANY FEDERAL OR STATE COURT IN THE CITY AND
STATE OF NEW YORK, AND ANY APPELLATE COURTS THEREFROM (“NEW YORK COURTS”), AND
EACH PARTY IRREVOCABLY WAIVES ANY RIGHT TO OBJECT TO SUCH VENUE. EACH PARTY
IRREVOCABLY CONSENTS AND SUBMITS TO THE PERSONAL JURISDICTION OF THE NEW YORK
COURTS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING. EACH PARTY CONSENTS TO
SERVICE OF PROCESS UPON IT WITH RESPECT TO ANY SUCH ACTION OR PROCEEDING BY
REGISTERED MAIL, RETURN RECEIPT REQUESTED, AND BY ANY OTHER MEANS PERMITTED BY
APPLICABLE LAWS. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS IS
LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND THEREFORE SUCH PARTY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
THERETO. THIS AGREEMENT CONSITUTES A LOAN DOCUMENT.

 

Any communications between the parties hereto or regular notices provided herein
to be given shall be given to the following addresses:

 

  

 

 

To Lender:

 

Generate Capital, Inc.

555 DeHaro Street

Suite 300

San Francisco, CA 94107

Email: notices@generatecapital.com

Attention: Notices

 

To Parent or Borrower:

 

FuelCell Energy, Inc.

3 Great Pasture Road

Danbury, CT 06810

Email:

Attention: Legal Department

 

[Remainder of page intentionally blank; signature page follows.]

 

  

 

 

Please indicate your agreement to the terms set forth herein by executing this
Agreement where indicated below and returning a signed copy hereof to Generate,
at which point this Agreement will constitute a binding agreement of the
parties.

 

  Very truly yours,       Generate Lending, LLC       By: /s/ Matan Friedman  
Name:       Matan Friedman   Title:       Manager

 

Agreed to and accepted by:

 

FuelCell Energy Finance II, LLC FuelCell Energy, Inc.     By: FuelCell Energy
Finance, LLC   Its: Sole Member       By: FuelCell Energy, Inc.   Its: Sole
Member  

 

By: /s/ Michael S. Bishop   By: /s/ Michael S. Bishop Name: Michael S. Bishop  
Name: Michael S. Bishop Title:

Senior Vice President & Chief
Financial Officer

  Title:

Senior Vice President & Chief
Financial Officer

 

  

 